DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Election/Restrictions
Claims 7-15, 17, 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/2/2020.
Drawings
Proposed drawing amendments were filed on 12/22/2021. These proposed drawing amendments are accepted.
Specification
	Proposed specification amendments were filed on 12/22/2021. These proposed specification amendments are accepted.
Claim Objections
s 1, 23 are objected to because of the following informalities: 
“an axis of a first coupling assembly” should read --an axial axis of the first cylindrical wall portion-- (a strict reading of the limitation in view of 37 CFR 1.75(i) suggests that the first clevis coupling assembly includes four distinct features of the first cylindrical wall portion, the first transition wall member, and the first lug assembly in addition to the first coupling assembly, however, the drawings do not illustrate that the first clevis coupling assembly includes four distinct features as the drawings only illustrate the first clevis coupling assembly including three distinct features of the first cylindrical wall portion, the first transition wall member, and the first lug assembly; it is suggested to replace “first coupling assembly” with --first cylindrical wall portion-- because, as best understood, the separate limitations are referring to the same features);
“an axis of a second coupling assembly” should read --an axial axis of the second cylindrical wall portion-- (for the same reason as above).  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 
“an axis of the first coupling assembly” (lines 3, 5) should read --the axial axis of the first cylindrical wall portion-- (in order to conform to the above proposed changes);
“a first side of the first coupling assembly” (lines 4-5) should read --a first side of the first cylindrical wall portion” (in order to conform to the above proposed changes);

“an axis of the second coupling assembly” (lines 8, 10) should read --the axial axis of the second cylindrical wall portion-- (in order to conform to the above proposed changes);
“a first side of the second coupling assembly” (lines 9-10) should read --a first side of the second cylindrical wall portion-- (in order to conform to the above proposed changes);
“a second opposing side of the second coupling assembly” (lines 11-12 should read --a second opposing side of the second cylindrical wall portion-- (in order to conform to the above proposed changes).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalla (US 2010/0055383, cited in PTO-892 dated 5/3/2021) in view of Godon (US 2016/0123380, cited in PTO-892 dated 10/28/2020).
Re 1, 23, Schalla discloses: a system, comprising: a first structure (structure connected to one 66); a second structure (structure connected to other 66); and a tie-

    PNG
    media_image1.png
    561
    697
    media_image1.png
    Greyscale


	Godon teaches: that it is advantageous to eliminate the intermediate annular insert between the tube member and the end-pieces (paragraph [0011]) within Schalla (paragraph [0003] of Godon makes reference to WO 2010/024994 which is the same patent family as Schalla) by providing the intermediate annular insert and end-pieces as one-piece, monolithically formed (see figs 1-4 of Godon wherein 3/7 and 4/8 are one-piece, monolithically formed; 7/8 of Godon corresponds to 54 of Schalla, 5a of Godon corresponds to 58a of Schalla, 5b of Godon corresponds to 58b of Schalla), while each of Godon (see figs 1-4) and Schalla (see fig 4 and figs 7-8) demonstrate how providing the intermediate annular insert and end-pieces as one-piece, monolithically formed can be actually implemented within Figure 2 of Schalla. Paragraph [0075] of Schalla teaches: that a threaded connection allows for the tie-rod assembly to be longitudinally adjustable. The combination of Godon and Schalla demonstrates that one of ordinary skill in the art is reasonably motivated to consider providing Figure 2 of Schalla with the intermediate annular insert (58) and end-pieces (54) as one-piece, monolithically formed, while also achieving longitudinal adjustability through a threaded connection. 

    PNG
    media_image2.png
    748
    746
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Figure 2 of Schalla with: the tube member has a first set of threads at the first end and a second set of threads at the second end; the first cylindrical wall portion has a third set of threads compatible for engaging the first set of threads of the tube member; wherein the second width dimension includes a portion of the third set of threads; the second cylindrical portion has a fourth set of threads 
	Re 3, the resulting combination of Schalla in view of Godon (subsequently referred to as “Schalla et al”) discloses: wherein: the third set of threads defines a first pitch diameter (pitch diameter inherent to threads) which extends through the third set of threads and is positioned about an axis of the first coupling assembly; the second width dimension which extends from the first pitch diameter on a first side of the first coupling assembly, through the axis of the first coupling assembly and to the first pitch diameter positioned on a second opposing side of the first coupling assembly; the fourth set of threads defines a second pitch diameter (pitch diameter inherent to threads) which extends through the fourth set of threads and is positioned about an axis of the second coupling assembly; and2Application No. 16/548,252Docket No.: 18-4171-US-NPAmendment dated August 26, 2019Preliminary Amendment the fourth width dimension, which extends from the second pitch diameter on a first side of the second coupling assembly, through the axis of the second coupling assembly and to the second pitch diameter positioned on a second opposing side of the second coupling assembly.
	Re 4, Schalla et al discloses: wherein the first set of threads (disclosed by resulting combination) are defined within an external side of the first end portion of the tube member (Schalla, fig 2 illustrates connection between 58b and 60 occurs at external side surface of 60; Schalla, fig 4 illustrates threads 80 provided on external surface) and the second set of threads are defined within an internal side of the second 
	Re 5, Schalla et al discloses: wherein: the first clevis coupling assembly comprises the first cylindrical wall portion (Schalla, fig 2, 58b; Godon, fig 4a, 5b) with the first transition wall member (Schalla, fig 2, 58a; Godon, fig 4a, 5a) which connects the first cylindrical wall portion to the first lug assembly; the third set of threads are defined within an internal side of the first cylindrical wall portion (Schalla, fig 2 illustrates connection between 58b and 60 occurs at internal side surface of 58b; Schalla, fig 4 illustrates threads 80a provided on internal surface); and the first lug assembly comprises a first wall enclosure which defines two spaced apart planar wall portions (shown below as PWP) and two spaced apart curved wall portions (shown below as CWP) with aligned bores defined through the two spaced apart planar wall portions.

    PNG
    media_image3.png
    335
    490
    media_image3.png
    Greyscale

	Re 6, Schalla et al discloses: wherein: the second clevis coupling assembly comprises the second cylindrical wall portion (Schalla, fig 2, 58b; Schalla, fig 4, portion of 84 in which 80a is formed is cylindrical; Godon, fig 4a, 5b) with the second transition .

    PNG
    media_image4.png
    328
    307
    media_image4.png
    Greyscale

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalla (US 2010/0055383) in view of Godon (US 2016/0123380), as applied to Claim 1, in view of Haller (US 2012/0224913).
Re 16, Schalla et al discloses: the limitations of Claim 1 (see rejection above).

Haller teaches: wherein the first set of threads is one of a right hand thread or a left hand thread and the second set of threads is other of the one of the right hand thread or the left hand thread of the first set of threads (paragraphs [0017], [0060]), for the purpose of providing an advantageous design in which displacement of the two fastening devices in opposite directions to one another relative to the tube member can be attained in a simple manner with a short axial extent (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Schalla et al with: wherein the first set of threads is one of a right hand thread or a left hand thread and the second set of threads is other of the one of the right hand thread or the left hand thread of the first set of threads; as taught by Haller, for the purpose of providing an advantageous design in which displacement of the two fastening devices in opposite directions to one another relative to the tube member can be attained in a simple manner with a short axial extent.
Response to Arguments
In view of the newly added limitations “a first width dimension, which extends across the first lug assembly from an one side of the tie-rod assembly to an opposing second side of the tie-rod assembly and between an outermost surface of the first lug assembly positioned on the one side of the tie-rod assembly and an outermost surface of the first lug assembly positioned on the opposing second side of the tie-rod assembly” and “a third width dimension, which extends across the second lug assembly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/BRIAN J MCGOVERN/Examiner, Art Unit 3656